Scott, J.
delivered the opinion of the Court.
Tt appears to the satisfaction of the Court, by the testimony of two physicians, one of whom had attended the prisoner during his confinement, and the other during his enlargement prior to his late trial, and by the testimony of a third physician who had examined the state and condition of the prisoner, to enable him to testify on this occasion, that there is strong ground for the opinion, that continued confinement would cause the. *706disease under "which the prisoner labours, to determine j. , ,, fatally.
Therefore the petitioner is admitted to bail upon his entering into a recognizance "with sufficient surety, in the penalty of 5000 dollars.